DTI       H C O O        1 C                              PD-0522-15
                                    rJJ-UDZZ-lD                             COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                            Transmitted 6/9/2015 12:37:15 PM
                                                                              Accepted 6/11/2015 2:47:41 PM
                              CRIMINAL APPEAL CASE NO.                                       ABEL ACOSTA
                     4TH COURT OF APPEALS NO. 04-13-00789-CR



JOHN CHRISTOPHER DOMINGUEZ                   *                   " IN THE COURT OF "7-&>- *®
VS.                                          *                      CRIMINAL APPEALS          \dflJJlA^
                                             *


THE STATE OF TEXAS                           *                      AUSTIN, TEXAS          (# - I ( - t i

             PETITIONER'S SECOND MOTION FOR EXTENSION OF TIME
             TO FILE PETITION FOR WRIT OF DISCRETIONARY REVIEW
              DUE TO EXTRAORDINARY MEDICAL CIRCUMSTANCES


       NOW COMES APPELLANT, JOHN CHRISTOPHER DOMINGUEZ, and submits to
this Honorable Court his Second Motion for Extension of Time to File Petition for Writ of
Discretionary Review due to Extraordinary Medical Circumstances, and in support thereof
would show:



        1.     Petitioner's Conviction.      Appellant was convicted by a jury of the felony
offense of KIDNAPPING, alleged to have been committed September 9, 2010.


        2.     Petitioner's Sentence. Appellant was sentenced on October 10, 2013, to serve a
term of sixty years confinement in the Texas Department of Criminal Justice Institutional
Division. Appellant brought appeal.


       3.    The Appellate Timeline. Appellant's Brief was filed with the Honorable Fourth
Court ofAppeals on May 29, 2014, and the Appellee's Brief was then subsequently filed August
8, 2014.. The Honorable Fourth Court ofAppeals issued an Opinion on March 25, 2015. The
Opinion denied each of the Appellant's issues that had been presented in Appellant's Brief as
error. The Panel Opinion was 2-1, with a well-crafted dissenting opinion. Petitioner intends to
attempt to persuade this Honorable Court of Criminal Appeals that the dissenting opinion was
 correctly decided, and that the majority panel opinion was in error.
                                                                        COURT OF CRIMINAL APPEALS
                                                  i

                                                                                 June .11, 2015


                                                                           ABEL ACOSTA, CLERK
       4.    The Discretionary Review Timeline:         The Petition for Writ of Discretionary
Review was therefore due thirty (30) days later, on April 24, 2015.       Petitioner filed one prior
Motion for Extension of time to file the Petition for Writ of Discretionary Review.    That Motion
was Granted, and the due date was extended until May 26, 2015.              This Honorable Court
indicated that no further extensions would be entertained, buf extraordinary medical
circumstances circumstances have required undersigned counsel to request this additional
extension.   Now, within fifteen (15) days of the May 26, 2015 extended date, Appellant moves
for an additional extension of time to file his Petition for Writ of Discretionary Review.


       5.      Extraordinary Medical Circumstances:             On Monday, May 11, 2015, with
fifteen days remaining to meet the extended deadline for the Petition for Writ of Discretionary
Review, counsel fell ill in court. He went home that morning to recover from strong flu-like
symptoms. The next day, Tuesday, May 12, 2015, counsel was transported by ambulance to St.
Luke's Baptist Hospital in San Antonio, Texas. He was admitted to the hospital, where he was
diagnosed not with the flu, but with a double intussusception intestinal blockage. Counsel spent
the next fifteen days inpatient at the hospital. He was fed intravenously. He had a drain tube
down his throat. He underwent bowel surgery.. He lost nearly 15% of his body weight. He was
prescribed strong pain-killing medication. As such, he was unable to complete work on any of
his cases.



        6.      Release from Hospital: Counsel was released from the hospital Wednesday
evening, May 27, 2015, with orders not to return to work until Monday June 1, 2015. Counsel
was prescribed an in-home nurse for daily surgical wound care. Finally, on June 1, 2015, three
weeks after onset ofsymptoms. Counsel returned to his office. Counsel began to catch up after
more than thirty missed court dates, two missed federal deadlines, and two appellate deadlines.

       7.     Time Requested: Appellant requests an additional extension until June 23,
 2015. This extension will place counsel in the same position he was in when he fell ill, with
 approximately two weeks left to complete the Petition.
       8         Not a Request for Mere Delay. This Motion is not brought for purposes of
delay, but so that justice may be done.


       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Motion be granted
and that the time period for filing the Petition for Writ of Discretionary Review be extended until
June 23, 2015.
                                                            Respectfully Submitted,
                                                            /s/


                                                            PATRICK B. MONTGOMERY
                                                            SBN 14295350
                                                            111 Soledad, Suite 300
                                                            San Antonio, TX 78205
                                                            (210)225-8940
                                                            (978) 285-4664 Telecopier
                                                            ATTORNEY FOR APPELLANT
                                                            PatMontgomerv@,Gmail.com




                                        CERTIFICATE OF SERVICE

        I, PATRICK MONTGOMERY, do hereby certify that I have filed the aforegoing Appellant's Motion for
Extension of Time to File Petition for Discretionary Review with the state efiling system, and requested service

upon counsel for Respondent Bexar County District Attorney's Office.


                                                             /s/




                                                             PATRICK B. MONTGOMERY
                     CRIMINAL APPEAL CASE NO.
                      4TH COURT OF APPEALS NO. 04-13-00789-CR




JOHN CHRISTOPHER DOMINGUEZ                                       IN THE COURT OF


VS.                                                              CRIMINAL APPEALS


THE STATE OF TEXAS                                               AUSTIN, TEXAS




       On this the              day of                              20     came to be heard

Appellant's Motion for Extension ofTime to File Petition for Writ of Discretionary Review, and
it appears to the Court that this Motion should be:



                                    GRANTED        /   DENIED




(      )       IT IS THEREFORE ORDERED that the deadline for filing the Petition for Writ
ofDiscretionary Review is the             day of                              ,20     .




                                                            JUDGE PRESIDING